 



EXHIBIT 10.3
REGISTRATION RIGHTS AGREEMENT
     Registration Rights Agreement (this “Agreement”) executed as of this 21st
day of March, 2006, by and between DIGITAL RECORDERS, INC., a North Carolina
corporation (the “Company”), and TRANSIT VEHICLE TECHNOLOGY INVESTMENTS, INC.
(the “Holder”).
     WHEREAS, it is contemplated under that certain Share Purchase Agreement by
and between the Company and the Holder dated as of March 21, 2006 (as such may
be amended from time to time, the “Share Purchase Agreement”) and that certain
Stock Purchase Warrant dated as of March 21, 2006, by the Company in favor of
the Holder (the “Warrant Agreement”), that the Company provide the Holder with
certain registration rights.
     NOW THEREFORE, in consideration of the mutual covenants and agreements and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
REQUIRED REGISTRATION
     1.1 Demand Registration.
     (a) At any time on or after July 19, 2006, the Holder may make a written
request to the Company (specifying that it is being made pursuant to this
Section 1.1) that the Company file a Registration Statement Form SB-2, S-1 or
S-3 under the Securities Act (or a similar document pursuant to any other
statute then in effect corresponding to the Securities Act) covering the
registration of Registrable Securities. In such event, the Company shall use its
best efforts to cause to be registered under the Securities Act all Registrable
Securities that the Holder has requested be registered.
     (b) Underwritten Offering. If the Holder intends to distribute the
Registrable Securities covered by its request by means of an underwritten
offering, it shall so advise the Company as a part of its request pursuant to
Section 1.1(a) above. In such event, the Holder’s right to include its
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwritten offering and the inclusion of such
Holder’s Registrable Securities in the underwritten offering to the extent
provided in this Section 1.1. The Holder shall enter into an underwriting
agreement in customary form with the underwriter or underwriters and execute and
deliver powers of attorney, custody agreements or other underwriting documents
in customary form. Such underwriter or underwriters shall be selected by the
Holder subject to the approval of the Company, in its reasonable discretion;
provided, that all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of the Holder and that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement shall be conditions precedent to the
obligations of the Holder; and provided further, that the Holder shall not be
required to make any representations or warranties to or agreements with the
Company or the
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



underwriters other than representations, warranties or agreements regarding the
Holder, the Registrable Securities and the Holder’s intended method of
distribution and any other representation required by law or reasonably required
by the underwriter.
     (c) Underwriter Limitation. Notwithstanding any other provision of this
Section 1.1 to the contrary, if the managing underwriter of an underwritten
offering of the Registrable Securities requested to be registered pursuant to
this Section 1.1 advises the Holder in writing that in its opinion marketing
factors require a limitation of the number of shares to be underwritten, the
number of shares of Registrable Securities that may be included in such
underwritten offering shall be reduced to the amount of Registrable Securities
that the managing underwriter has determined in its opinion can be underwritten.
If the Holder disapproves of the terms of the underwriting, the Holder may elect
to withdraw by written notice to the Company and the managing underwriter. The
securities so withdrawn shall also be withdrawn from registration but continue
to constitute Registrable Securities.
     (d) Single Registration. The Company shall be obligated to effect and pay
for a total of one (1) registration pursuant to this Section 1.1 in accordance
with Section 1.5 below. Notwithstanding the foregoing or anything in this
Agreement to the contrary, to the extent that the number of Registrable
Securities included in a registration pursuant to this Section 1.1 has been
reduced in accordance with Section 1.1(c), the Company shall be obligated to
effect and pay for a second registration pursuant to this Section 1.1 in order
to register the remaining Registrable Securities; provided, further, that if the
Holder shall withdraw its Registrable Securities from a registration in
accordance with Section 1.1(c), the Holder’s rights to demand a registration
pursuant to this Section 1.1 shall be revived, as if no registration pursuant to
this Section 1.1 had taken place.
     1.2 Piggyback Registration. If at any time the Company shall propose to
register any Common Stock, whether or not for sale for its own account or
pursuant to the registration rights given to Laurus Master Fund, Ltd., under the
1933 Act, by future registrations on Form SB-2, S-1 or S-3 for future financings
(but not Form S-4 or S-8) or any successor or similar forms (except for any
registrations in connection with an employee benefit plan or dividend
reinvestment plan or a merger, consolidation or other business combination) it
shall give written notice to the Holder of its intention to do so and of the
Holder’s rights under this Section 1.2 at least 30 days prior to the filing of a
Registration Statement with respect to such registration with the Commission.
Upon the written request of the Holder made within 20 days after the receipt of
that notice, which request shall specify the Registrable Securities intended to
be registered and disposed of by such Holder, the Company shall, subject to the
provisions hereof, use its best efforts to include in such Registration
Statement all Registrable Securities that the Company has been so requested to
register by Holder. If Holder decides not to include all of its Registrable
Securities in any Registration Statement thereafter filed by the Company, such
Investor shall nevertheless continue to have the right pursuant to this
Section 1.2 to include any Registrable Securities in any subsequent Registration
Statement or Registration Statements as may be filed by the Company with respect
to offerings of its securities, upon all the terms and conditions set forth
herein. If, at any time after giving written notice of its intention to register
any securities and prior to the effective date of the Registration Statement
filed in connection with a registration under this Section 1.2, the Company
shall determine in its good faith reasonable
Registration Rights Agreement

2



--------------------------------------------------------------------------------



 



discretion not to register or to delay registration of such securities, the
Company may, at its election, give written notice of such determination to each
Holder and upon giving that notice (i) in the case of a determination not to
register, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration without prejudice
and (ii) in the case of a determination to delay registering, the Company shall
be permitted to delay registering any Registrable Securities for the same period
as the delay in registering such other securities.
     1.3 Restriction on Short-Form Registration. Notwithstanding the foregoing,
the Company shall not be required to effect a registration pursuant to the
foregoing provisions of Section 1.1 or 1.2 if it is determined that such
registration would not be permitted under applicable securities laws or the
rules and regulations of the Commission; provided, that if the Company shall not
be permitted to effectuate the Registration Statement in the manner specified in
Sections 1.1 and 1.2, the Company shall use its best efforts (i) to register the
Registrable Securities requested to be registered by the Holder on such form and
in such manner as is permitted under applicable securities laws or the rules and
regulations of the Commission or (ii) to take all commercially reasonable
actions necessary to permit the Registrable Securities to be registered in
accordance with Sections 1.1 and 1.2.
     1.4 Expenses. The Company will pay all Registration Expenses in connection
with the registrations required by Sections 1.1 and 1.2, including any
Registration Statement that is not deemed to be effected pursuant to the
provisions of Section 1.5 hereof.
     1.5 Effective Registration Statement. A registration pursuant to
Section 1.1 or 1.2 of this Agreement shall not be deemed to have been effected
(i) unless a Registration Statement with respect thereto has been declared
effective by the Commission, (ii) if after it has become effective, such
registration is interfered with by any stop order, injunction or other order or
requirement of the Commission or other governmental agency or court for any
reason or (iii) the Registration Statement does not remain continuously
effective until termination of the Company’s registration obligations pursuant
to Section 5.2 hereof. If a registration pursuant to this Article I is deemed
not to have been effected as provided in this Section 1.5, then the Company
shall continue to be obligated to effect the registration required by
Section 1.1 or 1.2.
     1.6 Obligations of the Holder.
     (a) In connection with any registration of Registrable Securities pursuant
to Section 1.1, the Holder shall furnish to the Company in a timely manner all
information regarding itself and the distribution of such Registrable Securities
as may be required to be included in the Registration Statement and as the
Company may from time to time reasonably request in order to effect the
registration of such Registrable Securities, and shall otherwise cooperate with
the Company to the extent reasonably necessary to effect such registration.
     (b) The Holder agrees, that upon receipt of any notice from the Company of
the happening of any event of the kind described in paragraph (f) of Article II
hereof, the Holder will forthwith discontinue disposition of Registrable
Securities covered by any Registration Statement or Prospectus until the
Holder’s receipt of the copies of the
Registration Rights Agreement

3



--------------------------------------------------------------------------------



 



supplemented or amended Prospectus contemplated by such paragraph (f), or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in such Prospectus, and,
if so directed by the Company, the Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.
         (c) If any Registrable Securities are to be sold in an underwritten
offering, the Holder shall complete and execute all questionnaires, powers of
attorney, indemnities, underwriting agreements (including customary indemnities
by the selling stockholders) and other documents reasonably and customarily
required under the terms of such underwriting arrangements.
ARTICLE II
REGISTRATION PROCEDURES
     Whenever any Registrable Securities are to be registered pursuant to this
Agreement, the Company will use best efforts to effect the registration of such
Registrable Securities for sale in accordance with the intended method or
methods of disposition thereof as quickly as possible, and pursuant thereto the
Company will as expeditiously as reasonably possible:
         (a) prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities and use its best efforts to cause such
Registration Statement to become and remain effective for the period
contemplated such Registration Statement; provided, that as promptly as
practicable before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, the Company will (i) furnish to counsel
selected by the Holder copies of all such documents proposed to be filed at
least ten (10) Business Days prior to the anticipated date that such documents
are to be filed with the Commission or other federal, state or foreign
regulatory authority, and (ii) notify the Holder of (x) any request by the
Commission to amend such Registration Statement or amend or supplement any
Prospectus, or (y) any stop order issued or threatened by the Commission, and
take all reasonable actions required to prevent the entry of such stop order or
to promptly remove it if entered;
         (b) (i) prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the period contemplated by such Registration Statement, and (ii) comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the Holder set forth in
such Registration Statement;
         (c) furnish to the Holder, without charge, such number of conformed
copies of such Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus and, in
Registration Rights Agreement

4



--------------------------------------------------------------------------------



 



each case, including all exhibits) and such other documents as the Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by it;
     (d) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions in the United
States as the Holder shall reasonably request, to keep such registration or
qualification in effect for so long as such Registration Statement remains in
effect and do any and all other acts and things which may be reasonably
necessary or advisable to enable the Holder to consummate the disposition in
such jurisdictions of the Registrable Securities owned by it; provided, however,
that the Company will not be required to (i) qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this clause (d), (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction;
     (e) use its best efforts (if the offering is underwritten) to furnish to
the Holder a signed copy, addressed to the Holder (and the underwriters, if any)
of an opinion of counsel for the Company or special counsel to the selling
stockholder, dated the effective date of such Registration Statement (and, if
such Registration Statement includes an underwritten public offering, dated the
date of the closing under the underwriting agreement), covering substantially
the same matters with respect to such Registration Statement (and the Prospectus
included therein) as are customarily covered in opinions of issuer’s counsel
delivered to the underwriters in underwritten public offerings, and such other
legal matters as the Holder (or the underwriters, if any) may reasonably
request;
     (f) notify the Holder, at a time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
known to the Company as a result of which the Prospectus included in such
Registration Statement, as then in effect, contains an untrue statement of a
material fact or omits to state any fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, and, at the request of the Holder, the
Company will prepare and furnish to the Holder a reasonable number of copies of
a supplement to or an amendment of such Prospectus as may be necessary so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;
     (g) cause all such Registrable Securities to be listed on each securities
exchange and quotation system on which similar securities issued by the Company
are then listed and to enter into such customary agreements as may be required
in furtherance thereof, including, without limitation, listing applications and
indemnification agreements in customary form;
     (h) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;
Registration Rights Agreement

5



--------------------------------------------------------------------------------



 



     (i) make available for inspection by the Holder, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by the Holder or any such
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by the Holder, any such underwriter, attorney, accountant or agent in
connection with such Registration Statement to enable them to conduct a
reasonable investigation within the meaning of the Securities Act;
     (j) subject to other provisions hereof, use its best efforts to cause such
Registrable Securities covered by such Registration Statement to be registered
with or approved by such other governmental agencies or authorities or
self-regulatory organizations as may be necessary to enable the sellers thereof
to consummate the disposition of such Registrable Securities; and
     (k) notify the Holder of the issuance of any stop order by the Commission
or the issuance by any state securities commission or other regulatory authority
of any order suspending the qualification or exemption from qualification of any
of the Registrable Securities under state securities or “blue sky” laws, and use
every reasonable effort to obtain the lifting at the earliest possible time of
any stop order suspending the effectiveness of any Registration Statement or of
any order preventing or suspending the use of any preliminary Prospectus.
ARTICLE III
REGISTRATION EXPENSES
     3.1 Registration Expenses. All Registration Expenses will be borne as
provided in Section 1.4 of this Agreement.
     3.2 Holder’s Expenses. The Company shall have no obligation to pay any
underwriting discounts or commissions or stock transfer taxes attributable to
the sale of Registrable Securities, which expenses will be borne by all sellers
of securities included in such registration in proportion to the aggregate
selling price of the securities to be so registered.
ARTICLE IV
INDEMNIFICATION
     4.1 Company’s Indemnification Obligations. The Company agrees to indemnify
and hold harmless the Holder and each other Person, if any, who controls the
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (collectively, the “Holder Indemnitees”):
     (a) against any and all loss, liability, claim, damage or expense arising
out of or based upon an untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement (or any amendment or
supplement thereto), including all documents incorporated therein by reference,
or in any preliminary Prospectus, summary Prospectus or final Prospectus (or any
amendment or supplement thereto) or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary
Registration Rights Agreement

6



--------------------------------------------------------------------------------



 



to make the statements therein, in light of the circumstances under which they
were made, not misleading;
     (b) against any and all loss, liability, claim, damage and expense to the
extent of the aggregate amount paid in settlement of any litigation,
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim based upon any such untrue statement or omission or
any such alleged untrue statement or omission, if such settlement is effected
with the written consent of the Company; and
     (c) against any and all reasonable expense incurred by them in connection
with investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim based upon any such untrue statement or omission or any
such alleged untrue statement or omission, to the extent that any such expense
is not paid under clause (a) or (b) above;
provided, that this indemnity does not apply to any loss, liability, claim,
damage or expense to the extent arising out of an untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Holder expressly for use in the preparation of any Registration Statement
(or any amendment or supplement thereto), including all documents incorporated
therein by reference, or in any preliminary Prospectus, summary Prospectus or
final Prospectus (or any amendment or supplement thereto); and provided further,
that the Company will not be liable to the Holder or any other Holder Indemnitee
under the indemnity agreement in this Section 4.1, with respect to any
preliminary Prospectus or the final Prospectus or the final Prospectus as
amended or supplemented, as the case may be, to the extent that any such loss,
liability, claim, damage or expense of such Holder Indemnitee results from the
fact that the Holder sold Registrable Securities to a Person to whom there was
not sent or given, at or prior to the written confirmation of such sale, a copy
of the final Prospectus or of the final Prospectus as then amended or
supplemented, whichever is most recent, if the Company has previously and timely
furnished copies thereof to the Holder.
     4.2 Holder’s Indemnification Obligations. In connection with any
Registration Statement in which the Holder is participating pursuant to this
Agreement, the Holder agrees to indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section 4.1 of this Agreement) the
Company and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act with respect
to any statement or alleged statement in or omission or alleged omission from
such Registration Statement, any preliminary Prospectus, summary Prospectus or
final Prospectus contained therein, or any amendment or supplement thereto, if
such statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Holder expressly for use in the preparation of
any Registration Statement (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or in any preliminary
Prospectus, summary Prospectus or final Prospectus (or any amendment or
supplement thereto). The obligations of each Holder pursuant to this Section 4.2
(if there are more than one) are to be several and not joint (however, husband
and wife are to be treated as one Holder); provided, that with respect to each
claim pursuant to this Section 4.2, each such Holder’s maximum liability under
this Section
Registration Rights Agreement

7



--------------------------------------------------------------------------------



 



shall be limited to an amount equal to the net proceeds actually received by
such Holder (after deducting any underwriting discount and expenses) from the
sale of Registrable Securities being sold pursuant to such Registration
Statement or Prospectus by such Holder.
     4.3 Notices; Defense; Settlement. Promptly after receipt by an indemnified
party hereunder of written notice of the commencement of any action or
proceeding involving a claim referred to in Section 4.1 or Section 4.2 of this
Agreement, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under Section 4.1 or Section 4.2 of this Agreement except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified,
to the extent that it may wish, and after notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof with
counsel mutually satisfactory to the indemnifying party and the indemnified
party (at the expense of the indemnifying party), the indemnifying party will
not be liable to such indemnified party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof,
unless in such indemnified party’s reasonable judgment, upon the advice of
counsel, a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, in which case the indemnifying party
shall not be liable for the fees and expenses of (i) more than one counsel for
all holders of Registrable Securities, selected by the Holder or (ii) more than
one counsel for the Company in connection with any one action or separate but
similar or related actions. An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, based on advice of counsel, a conflict of interest may
exist between such indemnified party and any other of such indemnified parties
with respect to such claim, in which event the indemnifying party shall be
obligated to pay the fees and expenses of such additional counsel or counsels.
The indemnifying party will not, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which indemnification may be sought hereunder (whether or not such indemnified
party or any Person who controls such indemnified party is a party to such
claim, action, suit or proceeding), unless such settlement, compromise or
consent includes an unconditional release of such indemnified party satisfactory
to such indemnified party in its reasonable discretion from all liability
arising out of such claim, action, suit or proceeding. Notwithstanding anything
to the contrary set forth herein, and without limiting any of the rights set
forth above, in any event, any party will have the right to retain, at its own
expense, counsel with respect to the defense of a claim.
     4.4 Indemnity Provision. The Company and the Holder shall provide for the
foregoing indemnity (with appropriate modifications) in any underwriting
agreement with respect to any required registration or other qualification of
securities under any Federal or state law or regulation of any governmental
authority other than the Securities Act.
Registration Rights Agreement

8



--------------------------------------------------------------------------------



 



     4.5 Contribution Based on Relative Fault. In order to provide for just and
equitable contribution if a claim for indemnification pursuant to the
indemnification provisions of this Article IV is made but it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal)
that such indemnification may not be enforced in such case, and the express
provisions hereof provide for indemnification in such case, then the
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages or liabilities
referred to in Section 4.1 or Section 4.2 of this Agreement in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand, and the indemnified party on the other, in connection with statements
or omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations, including,
without limitation, the relative benefits received by each parties from the
offering of the securities covered by such Registration Statement, the parties’
relative knowledge and access to information concerning the matter with respect
to which the claim was asserted and the opportunity to correct and prevent any
statement or omission. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statements or omission. The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
Section 4.5 were to be determined by pro rata or per capita allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the first sentence of this Section 4.5. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this Section 4.5 shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim (which shall be limited as provided in Section 4.3 of this Agreement if
the indemnifying party has assumed the defense of any such action in accordance
with the provisions thereof) which is the subject of this Section 4.5. Promptly
after receipt by an indemnified party under this Section 4.5 of notice of the
commencement of any action against such party in respect of which a claim for
contribution may be made against an indemnifying party under this Section 4.5,
such indemnified party shall notify the indemnifying party in writing of the
commencement thereof if the notice specified in Section 4.3 of this Agreement
has not been given with respect to such action; provided, that the omission to
so notify the indemnifying party shall not relieve the indemnifying party from
any liability which it may otherwise have to any indemnified party under this
Section 4.5, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. The Company and the Holder agree with
each other, and will agree with the underwriters of the Registrable Securities,
if requested by such underwriters, that (i) the underwriters’ portion of such
contribution shall not exceed the underwriting discount and (ii) that the amount
of such contribution by the Holder shall not exceed an amount equal to the net
proceeds actually received by the Holder from the sale of Registrable Securities
in the offering to which the losses, liabilities, claims, damages or expenses of
the indemnified parties relate. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
Registration Rights Agreement

9



--------------------------------------------------------------------------------



 



     4.6 Payments. The indemnification required by this Article IV shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when expense, loss, damage or liability is
incurred.
ARTICLE V
TRANSFER AND TERMINATION OF REGISTRATION RIGHTS
     5.1 Transfer of Rights. The Holder identified in the preamble of this
Agreement may transfer its rights to register such Holder’s Registrable
Securities hereunder to any transferee of such Registrable Securities, provided
that such rights may not be transferred (a) to any person or entity who or which
is engaged in an activity or business directly competitive with any activity or
business of the Company or any subsidiary of the Company as presently conducted;
or (b) to any person or entity without the Company’s prior written consent,
which shall not be unreasonably withheld; and provided further that the proposed
transferee enters into a written agreement with the Company, agreeing to be
bound by the terms and conditions hereof. As used in this Agreement, “Holder”
shall refer to the Holder identified in the preamble of this Agreement and to
each permitted transferee of such Holder’s rights pursuant to this Section 5.1,
as the context requires; provided that no Holder other than the Holder
identified in the preamble of this Agreement shall have the right to make any
transfer or assignment of rights under this Agreement.
     5.2 Termination of Rights. The registration rights of any Holder of such
rights hereunder and the registration obligations of the Company hereunder with
respect to Registrable Securities will terminate on the earliest date at which
such Registrable Securities have been sold pursuant to the exemption from
registration provided under Rule 144(k) promulgated under the Securities Act.
ARTICLE VI
DEFINITIONS
     6.1 Terms. As used in this Agreement, the following defined terms shall
have the meanings set forth below:
     “Business Day” means a day other than Saturday, Sunday or any day on which
the Federal Reserve Bank of New York is closed.
     “Certificate of Designation” means the Certificate of Designation of
Series I Convertible Preferred Stock of the Company governing the Preferred
Stock and providing for the designation and number of shares, and the relative
rights, preferences and limitations of the Preferred Stock.
     “Commission” means the United States Securities and Exchange Commission.
     “Common Stock” means the common stock, par value $0.10 per share, of the
Company, any securities into which such common stock shall have been changed or
any securities resulting from any reclassification or recapitalization of such
common stock, and all other securities (other than Preferred Stock) of any class
or classes (however designated) of the Company the holders of which have the
right, without limitation as to amount, after payment on any securities entitled
to
Registration Rights Agreement

10



--------------------------------------------------------------------------------



 



a preference on dividends or other distributions upon any dissolution,
liquidation or winding up, either to all or to a share of the balance of
payments upon such dissolution, liquidation or winding up.
     “Conversion Shares” means (i) the shares of Common Stock issued or issuable
upon conversion of the 100 shares of Preferred Stock initially issued to the
Holder pursuant to the Share Purchase Agreement, (ii) any additional shares of
Common Stock issued or issuable upon conversion of shares of Preferred Stock
hereafter issued as dividends on shares of Preferred Stock (as contemplated by
clause (b) of the definition of “Preferred Stock” below), the issuance of which
does not require approval by the Company’s shareholders, and (iii) any
securities issued or issuable with respect to such shares of Common Stock
pursuant to the adjustment provisions contained in the Company’s Articles of
Incorporation or the Certificate of Designation governing the Preferred Stock in
connection with a stock split or combination of shares, recapitalization,
merger, consolidation, or other reorganization.
     “Dividend Shares” means (i) the shares of Common Stock, if any, issued or
issuable upon conversion of shares of Preferred Stock hereafter issued as
dividends, if elected by Holder, on outstanding shares of Series I Convertible
Preferred Stock and which do not constitute Conversion Shares and (ii) any
securities issued or issuable with respect to such shares of Common Stock
pursuant to the adjustment provisions contained in the Company’s Articles of
Incorporation or the Certificate of Designation governing the Preferred Stock in
connection with a stock split or combination of shares, recapitalization,
merger, consolidation, or other reorganization.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar Federal statute then in effect, and any reference to a particular
section thereof shall include a reference to the equivalent section, if any, of
any such similar Federal statute, and the rules and regulations promulgated
thereunder, as the same may be amended from time to time.
     “Person” means any individual, corporation, partnership, association, trust
or other entity or organization, including a government or political subdivision
or an agency or instrumentality thereof.
     “Preferred Stock” means the shares of Series I Convertible Preferred Stock
of the Company (a) issued and sold to the Holder by the Company pursuant to the
Share Purchase Agreement on or before the date hereof and (b) issued to the
Holder as dividends, if elected, on outstanding shares of Series I Convertible
Preferred Stock pursuant to Section 2 of the Certificate of Designation setting
forth the terms and provisions of the Series I Convertible Preferred Stock.
     “Prospectus” means the prospectus included in any Registration Statement
(including without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the securities covered by such Registration
Statement, and all other amendments and supplements to the prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.
Registration Rights Agreement

11



--------------------------------------------------------------------------------



 



     “Registrable Securities” means the Conversion Shares, Warrant Stock and the
Dividend Shares, provided that, as to any particular Registrable Securities,
such securities will cease to be Registrable Securities when they have been
(x) effectively registered under the Securities Act and disposed of in
accordance with the Registration Statement covering them or (y) transferred
pursuant to Rule 144 (or any similar rule then in force) under the Securities
Act or otherwise transferred and, in each case, new certificates for them not
bearing a restrictive Securities Act legend have been delivered by the Company
and can be sold without complying with the registration requirements of the
Securities Act.
     “Registration Expenses” means, with respect to any registration required
hereunder, all of the reasonable costs and expenses incurred in connection with
such registration, other than (i) underwriting discounts and commissions; and
(ii) transfer taxes; but including all attorney’s fees up to $5,000 and
reasonable out-of-pocket expenses for the Holder’s attorneys.
     “Registration Statement” means any Registration Statement of the Company
which covers any of the Registrable Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar Federal statute then in effect, and any reference to a particular
section thereof shall include a reference to a comparable section, if any, of
any such similar Federal statute, and the rules and regulations promulgated
thereunder, as the same may be amended from time to time.
     “Warrant Stock” shall have the meaning set forth in the Warrant Agreement.
     6.2 Defined Terms in Corresponding Sections. The following defined terms,
when used in this Agreement, shall have the meaning ascribed to them in the
corresponding Sections of this Agreement listed below:

         
“Agreement”
  —   Preamble
“Company”
  —   Preamble
“Holder Indemnitees”
  —   Section 4.1
“Holder”
  —   Preamble and Section 5.1
“Share Purchase Agreement”   
  —   Recitals
“Warrant Agreement”
  —   Recitals

ARTICLE VII
MISCELLANEOUS
     7.1 Remedies. In the event of a breach by any party to this Agreement of
its obligations under this Agreement, any party injured by such breach, in
addition to being entitled to exercise all rights granted by law, including
recovery of damages, will be entitled to specific performance of its rights
under this Agreement. The parties agree that the provisions of this Agreement
shall be specifically enforceable, it being agreed by the parties that the
remedy at law, including monetary damages, for breach of any such provision will
be inadequate
Registration Rights Agreement

12



--------------------------------------------------------------------------------



 



compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived.
     7.2 Amendments and Waivers. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement will be
effective against the Company or any Holder of Registrable Securities, unless
such modification, amendment or waiver is approved in writing by the Company and
the Holder(s) representing a majority of the Registrable Securities then
outstanding. The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms. The rights and
remedies in this Agreement are cumulative and, except as otherwise expressly
provided herein, none is exclusive of any other, or of any rights or remedies
that any party may otherwise have at law or in equity.
     7.3 Successors and Assigns. All covenants and agreements in this Agreement
by or on behalf of any of the parties hereto will bind and inure to the benefit
of the respective successors and permitted assigns of the parties hereto whether
so expressed or not.
     7.4 Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
(a) personally against written receipt, (b) by pre-paid registered or certified
mail, return receipt requested, (c) by overnight courier prepaid, or (d) by
receipt confirmed facsimile transmission, or by tested telex, telegram or cable
to the parties at the following addresses:

      If to the Company:  
Digital Recorders, Inc.
   
5949 Sherry Lane, Suite 1050
   
Dallas, TX 75225
   
Attn: CEO & President
   
Fax: 214-378-8437

With a copy (which shall not constitute notice) to:

         
Mr. David M. Furr
   
Gray, Layton, Kersh, Solomon,
   
Sigmon, Furr & Smith, P.A.
   
Post Office Box 2636
   
Gastonia, NC 28053-2636
   
Fax: 704-866-8010
   
 
If to the Holder:  
Transit Vehicle Technology Investments, Inc.
   
c/o Y. Ping Chu
   
1255 W. 15th Street, Suite 200
   
Plano, Texas, United States 75075
   
Fax: 972.578.2230

Registration Rights Agreement

13



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:

         
Greg R. Samuel, Esq.
   
Haynes and Boone, LLP
   
901 Main Street, Suite 3100
   
Dallas, Texas 75202-3789
   
Fax: 214.200.0577

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 7.4, be deemed given upon
delivery, (ii) if delivered by mail in the manner described above to the address
as provided in this Section 7.4, be deemed given on the earlier of the tenth
full Business Day following the day of mailing or upon receipt, and (iii) if
delivered by overnight courier to the address provided in this Section 7.4, be
deemed given on the earlier of the third Business Day following the date sent by
such overnight courier or upon receipt. Any party from time to time may change
its address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other parties hereto.
     7.5 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
     7.6 Gender. Whenever the pronouns “he” or “his” are used herein they shall
also be deemed to mean “she” or “hers” or “it” or “its” whenever applicable.
Words in the singular shall be read and construed as though in the plural and
words in the plural shall be construed as though in the singular in all cases
where they would so apply.
     7.7 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
     7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of North Carolina, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of North Carolina or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of North
Carolina.
     7.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
Registration Rights Agreement

14



--------------------------------------------------------------------------------



 



     7.10 Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable, then
such provision shall be deemed to be modified or restricted to the extent
necessary to make such provision valid, binding and enforceable or, if such a
provision cannot be modified or restricted in a manner so as to make such
provision valid, binding and enforceable, then such provision shall be deemed to
be excised from this Agreement and the validity, binding effect and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any manner.
     7.11 Further Assurances. Following the date hereof, each party shall
execute, deliver, acknowledge and file, or shall cause to be executed,
acknowledged, delivered and filed, all such further instruments, certificates
and other documents and shall take, or cause to be taken, such other actions as
may reasonably be requested by any other party in order to carry out the
provisions of this Agreement.
     7.12 Time. With regard to all dates and time periods set forth or referred
to in this Agreement, time is of the essence.
     7.13 Merger Clause. This Agreement, along with the Share Purchase Agreement
and the Warrant Agreement, supersedes all prior agreements and understandings
between the parties and may not be changed or terminated orally, and no
attempted change, termination or waiver of any of the provisions hereof shall be
binding unless in writing and signed by the parties hereto.
[Remainder of Page Intentionally Left Blank]
[Signature Page to Follow]
Registration Rights Agreement

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written, intending the same, to the extent
legally permissible, to be effective as of March 21, 2006.

                      COMPANY:    
 
                    Digital Recorders, Inc.    
 
               
 
  By:                                   Name: David L. Turney             Title:
CEO, President and Chairman           HOLDER:    
 
                    TRANSIT VEHICLE TECHNOLOGY INVESTMENTS, INC.      
 
  By:                          
 
      Name:                          
 
      Title:                          

Registration Rights Agreement

16